department of the treasury internal_revenue_service fl a tax_exempt_and_government_entities_division washington d c jun uniform issue list seit ep rat legend decedent a executor b irac non-ira account d non-ira account e company f bank g bank h company individual j individual k state m amount dear this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested executor b represents that decedent a received a distribution equal to amount from ira c executor b asserts that decedent a's failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to decedent a's sudden illness and subsequent death within the 60-day period prior to june decedent a owned ira c which was maintained by company f the date on which the investments in ira c were scheduled to mature decedent a decedent a’s son individual j executor b and decedent a’s financial advisor individual k met to discuss rolling over the assets in ira c into an ira with company on date decedent a received the distribution from ira c equal to amount and deposited amount into non-ira account d with bank g on date decedent a suffered a massive stroke and on date decedent a died before completing the rollover rollover had not been completed within the 60-day rollover period executor b represents that amount has not been used for any other purpose and is being held in non-ira account e with bank h executor b submitted documentation showing that decedent a intended to complete a rollover of amount but due to his death within the 60-day rollover period he was unable to complete a timely rollover in early executor b discovered that the based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non-bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred under revproc_2003_16 death is one of the circumstances that the service will consider when deciding whether to grant a waiver of the 60-day rollover requirement the information presented and documentation submitted by executor b are consistent with his assertion that the failure to accomplish a timely rollover of the distribution from ira c was caused by decedent a’s sudden illness and subsequent death during the 60-day period assuming that executor b is authorized under the laws of state m to complete a rollover of the distribution of amount pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c executor b is granted a period of days from the issuance of this letter_ruling to contribute an amount not more than amount into one or more iras in the name of decedent a provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 oe es wh carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
